Citation Nr: 1138746	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection lumbosacral spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, VA Regional Office (RO). 

This case has previously come before the Board.  Most recently, in April 2009, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

There is competent evidence tending to establish degenerative arthritis and degenerative disc disease of the lumbosacral spine are related to active service.  


CONCLUSION OF LAW

Degenerative arthritis and degenerative disc disease of the lumbosacral spine were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service connection may be granted for a chronic disease, including arthritis, if manifested to a compensable degree within one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Veteran asserts that his degenerative arthritis of the lumbosacral spine as a result of numerous parachute jumps during service.  Having considered the evidence, a finding in favor of service connection is supportable.  

In this case, there is both positive and negative evidence.  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

A determination as to whether degenerative arthritis of the lumbosacral spine is related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include that he experienced back pain during service, and that he made approximately 3,000 jumps during service.  Transcript at 4 (2007).  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that service personnel records, to include a Medical Board report, reflect the Veteran made numerous jumps, and particularly as a member of a parachute team during service.  In addition, service treatment records reflect relevant complaints, to include in regard to the lower extremities in March 1971 and August 1972 in association with parachuting; in regard to the left hip after a parachuting injury in May 1974, in regard to treatment for myositis ossificans of the left thigh after repeated trauma with parachuting in June 1974; and in regard to a sprained right hip and upper legs while parachuting in September 1974.  

In addition, while spine was noted to be normal at separation, the Veteran provided sworn testimony to the effect that he was, in fact, having back problems at separation.  Transcript at 5 (2007).  In addition, and while the December 2010 VA opinion reflects initial findings in regard to the lumbar spine in 2005 in association with a reported fall down stairs, the Board notes that VA regulations require that the sacroiliac joint and the lumbosacral spine be considered as one anatomical segment for rating purposes.  See 38 C.F.R. § 4.66.  Regardless, in an opinion dated in June 2010, received at the Board following the October 2010 remand, the Veteran's private orthopedist diagnosed degenerative disc disease of the lumbar spine and indicated that the Veteran's current low back problems are causally related to the repetitive loading that he experienced with parachute jumps during service, noting it created a cumulative effect and that the spine and axial skeleton are prone to this type of injury.  

The Board notes that a private opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  

The Board finds the June 2010 private opinion to be competent and probative.  The report is thorough and complete, and a rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning, and it is not inconsistent with the contemporaneous service records documenting not only numerous parachute jumps but also relevant complaints and findings.  In this case, the Board finds the evidence is in at least a state of relative equipoise, and having resolved all doubt in the Veteran's favor, service connection for degenerative arthritis and degenerative disc disease of lumbosacral spine is warranted. 

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted  
ORDER

Service connection for degenerative arthritis and degenerative disc disease of the lumbosacral spine is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


